Title: Thomas Jefferson to John Watts, 25 March 1815
From: Jefferson, Thomas
To: Watts, John


          Dear Sir  Monticello Mar. 25. 15.
          I have the pleasure to inform you that I shall be able with certainty to pay off the two bonds of mine to Griffin in your hands, in the course of the spring, perhaps in April, but more probably in May. in th I mention this thus early that you may be enabled with confidence to make any arrangements which may suit you on that ground. I expect to be in Bedford in two or three weeks. I sincerely congratulate you on the peace which may once more enable us to count on the engagements we make or recieve. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        